Citation Nr: 0204985	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  97-25 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
stress fracture of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
stress fracture of the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The veteran's case was remanded 
to the RO for evidentiary development in March 1999 and June 
2000.  


FINDING OF FACT

The veteran died in April 2002, during the pendency of his 
appeal for increased ratings for service-connected 
disabilities of the left and right knees.


CONCLUSION OF LAW

The Board does not have jurisdiction to address the merits of 
the veteran's claims for increased ratings.  38 C.F.R. 
§ 20.1302 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

A copy of a death certificate for the veteran was received at 
the Board on May 13, 2002.  The death certificate reported 
the veteran's death in April 2002.

Unfortunately, the veteran's death came during the pendency 
of the appeal.  As a matter of law, veterans' claims for 
benefits under chapter 11 of title 38, United States Code, do 
not survive their deaths.  See, e.g., Richard ex rel. Richard 
v. West, 161 F.3d 719, 721-23 (Fed. Cir. 1998); Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  
Consequently, the veteran's appeal must be dismissed.  
38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).

In reaching this determination, the Board intimates no 
opinion as to the merits of the appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2001).


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

